The Attorney              General of Texas
                                           Dune    30,    1978
JOHN L. HILL
Attorney General


                   Honorable David L. Martindale                 Opinion No. H-12 00
                   Gray County Attorney
                   P. 0. Box 697                                 Re: Payment        of the court
                   Pampa, Texas 79065                            reporter’s salary for the 3lst
                                                                 Judicial District.

                   Dear Mr. Martindale:

                         You ask whether article 2326j-29, V.T.C.S., or article 3912k, V.T.C.S.,
                   governs the salary of the court reporter for the 31st Judicial District. Gray
                   County Is one of the five counties which comprise this district.

                         Article 23261-29, V.T.C.S., enacted in 1969, authorizes the District
                   Judge to set the court reporter’s salary within limits and to determine the
                   proportion paid by each county. Sec. 1; Acts 1969, 61st Leg., ch. 190, at 571.
                   However, the subsequently enacted article 3912k, V.T.C.S., provides as
                   follows:

                                 Sec. 3. (a) In addition to transcript fees, fees for
                              statements of facts, and other expenses necessary to
                              the office authorized by law, the official shorthand
                              reporter of each district or domestic relations court
                              shall be paid a salary set by order of the judge of that
                              court; provided that such salary shall be no lower than
                              the salary on the effective date of this Act. If a
                              judicial district is composed of more than one county,
                              each county shall pay a portion of the salary equal to
                              the proportion that its population bears to the total
                              population of the judicial district.

                   Acts 1971, 62nd Leg., ch. 622, at 2019.

                          This provision does not conflict with prior statutes establishing fees for
                   transcripts and statements of fact. Attorney General Opinion H-200 (19741.
                    It does conflict with the provision of article 23261-29 authorizing the district
                   judge to apportion the court reporter’s salary.        Article 3912k, section 8,




                                                   p.    4820
Honorable David L. Martindale    -   Page 2     (H-1200)



expressly repeals other laws prescribing compensation for the employees it covers.
In our opinion, the provision of article 2326j-29 regarding apportionment of the
court reporter’s salary has been repealed by article 3912k, section 3. The latter
provision states the apportionment rule. See Attorney General Opinions H-1009
(1977), H-35 (1973).

                                  SUMMARY

           The salary of the court reporter for the 31st judicial district
           should be paid by the five counties comprising the district in
           the proportions prescribed by article 3912k, section 3.




                                            Attorney General of Texas




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                       p.   4821